                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:19-CR-093-KDB-DCK

 UNITED STATES OF AMERICA,                               )
                                                         )
                 Plaintiff,                              )
                                                         )
     v.                                                  )          ORDER
                                                         )
 MICHAEL TODD HOLLOWAY,                                  )
                                                         )
                 Defendant.                              )
                                                         )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal

Sentencing Memorandum” (Document No. 33) filed June 18, 2020. In accordance with the Local

Rules, the Court has considered the Motion to Seal, the public’s interest in access to the affected

materials, and alternatives to sealing. The Court determines that no less restrictive means other

than sealing is sufficient inasmuch as Defendant’s Sentencing Memorandum contains sensitive

and private information that is inappropriate for public access. Having carefully considered the

motion and the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal Sentencing

Memorandum” (Document No. 33) is GRANTED, and the Sentencing Memorandum (Document

No. 34) is sealed until further Order of this Court.



                                            Signed: June 24, 2020




          Case 5:19-cr-00093-KDB-DCK Document 35 Filed 06/25/20 Page 1 of 1
